UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6829



In Re:   JERRY WAYNE SHEPPARD,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                        (5:94-cr-00122-F-17)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Wayne Sheppard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerry Wayne Sheppard petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act. Because the record reveals

that the district court dismissed the action by order entered on

June 26, 2007, we find there has been no undue delay in the

district court. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -